Citation Nr: 1301031	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  12-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that she is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund, based on the World War II service of her late husband, who died in May 2009.  In her substantive appeal received in January 2012, she requested a Board hearing at the RO (i.e., a Travel Board hearing).  

In a letter dated in June 2012, she was informed that she could still have a Travel Board hearing, but if she preferred, she could have a Board hearing in Washington, DC, or a Board videoconference hearing.  In July 2012, she responded, checking a box on an enclosed form, stating that she wanted to withdraw her request for a Board hearing.  However, in a letter that she included with that form (addressed to the RO), she stated:  "I would appreciate it very much if I could be scheduled for another hearing in your office."  Because she specifically withdrew her request for a Board hearing, and this request was sent to the RO, it is construed as request for a local hearing, to be held before a Decision Review Officer (DRO).  She must be scheduled for such hearing.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:  

Schedule the appellant for a hearing before a DRO, pursuant to her July 2012 request for a local hearing.  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if she withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

